The affidavit .for the warrant alleged, that Brewster was the owner of the land described, which he rented to Pettis for 1889, that Brewster desired possession, which had been demanded after the expiration of the term of renting, and that Pettis refused to deliver the same. By counter-affidavit- Pettis denied that he held the land, by lease or rent or at will or sufferance from Brewster or any one holding under him. By amendment he alleged, that he went into possession under contract of purchase; that the land was useful only for farming, and it was necessary to expend much money for repairs to houses and fences, clearing land, etc., which improvements he made by direction of Brewster’s agent who assured him he would not lose the same; and he asked to recoup their value against the claim for rent. 'The jury found for the plaintiff" $371 rent, and the premises. Defendant’s motion for anew trial was overruled. The motion alleged, in addition to the general grounds, that the court erred in admittin g testimony of Pettis that the land was worth about $240 a year for rent, over objection of his counsel that the affidavit on which the warrant was based did not allege any amount which the land was worth for rent; that the court erred in charging the jury that plaintiff would be entitled to recover interest on whatever amount was found to be ■double the amount the land was worth for rent; and further erred in charging that before defendant could *529.set off the value of improvements against the demand for rent, the parties must have agreed as to the kind of improvements to be made and the amount to be expended therefor, except such improvements as were necessary to protect crops.
L. D. Moore, for plaintiff’ in error
W. E. Simmons and A. C. Pate, contra.